Name: Council Regulation (EEC) No 726/83 of 28 March 1983 extending the 1982/83 marketing year for the sheepmeat and goatmeat sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/2 Official Journal of the European Communities 31 . 3 . 83 COUNCIL REGULATION (EEC) No 726/83 of 28 March 1983 extending the 1982/83 marketing year for the sheepmeat and goatmeat sectors HAS ADOPTED THIS REGULATION : Article 1 The 1982/83 marketing year for sheepmeat and goat ­ meat shall end on 24 April 1983 and the 1983/84 marketing year shall commence on 25 April 1983 . Article 2 The seasonally adjusted basic prices, intervention prices and derived intervention prices for the period 4 to 24 April 1983 shall be those laid down in the Annex hereto. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular Article 3 (3) and (5) thereof, Having regard to the proposal from the Commission, Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1982/83 marketing year for sheepmeat and goat ­ meat until 24 April 1983 and to fix seasonally adjusted basic prices, intervention prices and derived interven ­ tion prices in respect of the corresponding period, Article 3 This Regulation shall enter into force on 4 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1983 . For the Council The President J. ERTL (') OJ No L 183, 16 . 7 . 1980 , p. 1 . (A OJ No L 140, 20 . 5 . 1982, p. 22 . 31 . 3 . 83 Official Journal of the European Communities No L 85/3 ANNEX Week beginning Week No Basicprice Intervention price (ECU/ 100 kg) Derived intervention price (ECU/ 100 kg) 4 April 1983 1 450,84 383,21 364,43 11 April 1983 2 450,84 383,21 364,43 18 April 1983 3 450,84 383,21 364,43